Name: Commission Regulation (EEC) No 327/86 of 12 February 1986 on the supply of one lot of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2. 86 Official Journal of the European Communities No L 40/5 COMMISSION REGULATION (EEC) No 327/86 of 12 February 1986 on the supply of one lot of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to a beneficiary organization 500 tonnes of butteroil to be supplied fob, as emenrgency aid ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), amended by Regulation (EEC) No 3812/85 (*); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas by Article 394 of the Act of Accession of Spain and Portugal application to the new Member States of the Community rules introduced for the production of and trade in agricultural products and for trade in certain processed agricultural products is postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Euroopean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 February 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 2 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . (&lt;) OJ No L 362, 31 . 12 . 1985, p. 8 . (*) OJ No L 142, 1 . 6 . 1983 , p. 1 . (&lt;) OJ No L 368 , 31 . 12. 1985, p. 3 . No L 40/6 Official Journal of the European Communities 15. 2. 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 22 November 1985 2. Recipient Euronaid  Cebemo 3. Country of destination Sudan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 500 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  1 0. Packaging 5 kg ( 5) 11 . Supplementary markings on the packaging 'BUTTEROIL / 55000 / FOR FREE DISTRIBUTION' (no other inscription permitted) 12. Shipment period Before 5 March 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Germany intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, p. 2. (3) The successful tenderer shall contact the beneficiary without delay to determine the necessary shipping documents. (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 0 To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrinked cover. (*) Supplier to send duplicate original invoice to : De Keyzer en Schutz BV, PO Box 1438 , NL 3000 BK Rotterdam .